My review of the trial court's judgment indicates that the court used the wrong legal standard in deciding the motion. The entry states ". . . the Court has reviewed the evidence . . . and finds that (1) Plaintiff has failed to prove that the Defendant was negligent . . ." This is not the correct Civ.R. 56 legal standard, thus I concur in reversing the trial court's judgment insofar as it relates to Plaintiff's negligence claim. Furthermore, I am not convinced that the cleat cleaner is an open and obvious danger in light of its placement in an area of high pedestrian traffic where it is foreseeable that the presence of other patrons could block the Plaintiff's view.
 JUDGMENT ENTRY
The judgment of the Pickaway County Court of Common Pleas is reversed. This case is remanded for further proceedings in accordance with the law and this opinion. It is ordered that Appellant recover of Appellee costs herein taxed.
The Court finds that there were reasonable grounds for this appeal.
It is ordered a that special mandate issue out of this court directing the Pickaway County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs in Judgment Only with Opinion. Kline, P.J.: Dissents.
______________________ David T. Evans, Judge